  Exhibit 10.1

 
[snwv_ex101000.jpg]
[snwv_ex101001.jpg]
Johnfk Medical Inc.
916 Zhongzheng road, Zhonghe District
New Taipei city, Taiwan
SANUWAVE Health, Inc.
3360 Martin Farm Road, Suite 100
Suwanee, GA 30024 USA

 
AGREEMENT
 
This AGREEMENT ("Agreement") is made as of the 14th day of June, 2018.
 
 
 
BETWEEN:
 
Mr. Kevin A. Richardson, Chairman and CEO of SANUWAVE Health, Inc.,
 
Ms. Fei Kai Syu, Chairman and CEO of Johnfk Medical Inc.
 
(individually the ‘Member’ and collectively the ‘Members’)
 
 
 
Background:
 
A.
Representatives of The Members agreed to establish a Joint Venture enterprise
located in Singapore and signed a Memorandum of Understanding dated 31st May,
2018.
 
B.
Both members agreed that the amount for the registered capital for the Joint
Venture enterprise would be US$1,000,000.
 
C.
FKS will pay SANUWAVE Health, Inc. US$500,000 for the exclusive rights in Taiwan
and US$500,000 for exclusive rights in SEA (the SEA region will include the
countries listed in the 30/60/90 Day Action Plan – Singapore, Malaysia, Brunei,
Cambodia, Myanmar, Laos, Indonesia, Thailand, Philippines and Vietnam). This
money will be used for exclusive distribution rights to SANUWAVE Health, Inc.
dermaPACE System and orthoPACE System in these regions.
 
D.
The terms and conditions of this Agreement set up the terms and conditions
governing this association.
 
 

 
 
IN CONSIDERATION OF and as a condition of the Members entering this Agreement
and other valuable consideration, the receipt and sufficiency of which
consideration is acknowledged, the parties to this Agreement agree as follows:
 
1.
Ms. Fei Kai Syu will personally make a transfer of US$500,000 to SANUWAVE
Health, Inc. as exclusive distribution rights to SANUWAVE Health, Inc. dermaPACE
System and orthoPACE System in the regions discussed above only if the
incorporation of the Joint Venture enterprise in Singapore is not completed by
22nd June, 2018. If the incorporation of the Joint Venture enterprise in
Singapore is completed by 22nd June, 2018 then the Joint Venture enterprise will
make a transfer of US$500,000 to SANUWAVE Health, Inc. as exclusive distribution
rights to SANUWAVE Health, Inc. dermaPACE System and orthoPACE System in the
regions discussed above. All after-tax net profits made by the incorporated
Joint Venture enterprise will be remitted to Ms. Fei Kai Syu’s personal bank
account or to FKS consecutively until the distribution rights amount is fully
repaid.
 
2.
Ms. Fei Kai Syu will assume the role of Chairman in the Joint Venture
enterprise.
 
3.
The Board of the Joint Venture enterprise will consist of two representatives
from Johnfk Medical Inc., namely, Chairman and CEO Ms. Fei-Kai Syu and Sales
Director Mr. Shih-Yu Lu, and two representatives from SANUWAVE Health, Inc. In
addition, each member will appoint a nominee resident director and at the cost
of the Joint Venture enterprise. Each nominee resident director will be mutually
agreed upon by both Members. The two nominee resident directors will not be
involved in any day-to-day management, financial, or operational matters of the
Joint Venture enterprise.
 
4.
The Joint Venture enterprise will appoint two clinic consultants, namely, Dr.
Wang from Chang Gung Memorial Hospital Kaohsiung, and Dr. Gua from Kaohsiung
Medical University at the cost of the Joint Venture enterprise.
 
5.
Johnfk Medical Inc. as a Joint Venture enterprise Member shall be the sole
representative of dermaPACE and orthoPACE licenses in Taiwan and SEA (the SEA
region will include the countries listed in the 30/60/90 Day Action Plan –
Singapore, Malaysia, Brunei, Cambodia, Myanmar, Laos, Indonesia, Thailand,
Philippines and Vietnam). Upon dissolution of the Joint Venture enterprise, the
dermaPACE and orthoPACE licenses in Taiwan and SEA (the SEA region will include
the countries listed in the 30/60/90 Day Action Plan – Singapore, Malaysia,
Brunei, Cambodia, Myanmar, Laos, Indonesia, Thailand, Philippines and Vietnam)
shall revert to SANUWAVE Health, Inc.
 
6.
This Agreement shall be governed in all respects by and shall be interpreted in
accordance with the substantive laws of Singapore, without regard to any
conflict of law provision. Both parties hereby irrevocably and unconditionally
consent and submit to the exclusively jurisdiction of the court of Singapore in
regard to all matters arising from this Agreement.
 
 

 
 
7.
All matters related to this Agreement will be treated by the Members as
confidential and no Member will disclose or allow to be disclosed any Joint
Venture matter or matters, directly or indirectly, to any third party without
the prior written approval of both Members except where the information properly
comes into the public domain or as legally required.
 
8.
The mutually agreed upon 30/60/90 Day Action Plan will be amended to the
operating agreement which will include milestones and minimums to maintained
exclusivity in the defined countries.
 
9.
The $500,000 USD payment represents a term payment for the next 5 months,
beginning June 15 post payment, at which time exclusivity in our Joint Venture
agreement will be negotiated.
 
10.
This agreement is made in duplicate, each of which shall be an original and held
by each member.
 
 
 
IN WITNESS WHEREOF the Members hereto have executed this Agreement on the day
and year hereinabove written.
 
 
 
SANUWAVE Health, Inc.
 
By: /s/ Kevin A. Richardson II   

 
 
 
Johnfk Medical Inc.
 
         By: /s/ Fei Kai Syu                     

 
 
